703 S.E.2d 448 (2010)
Regina LONG, Widow, and Guardian Ad Litem for Gage Long and Callie Long, Minor Children, of Kent Long, Deceased Employee
v.
CITY OF CHARLOTTE, Employer, Self-Insured, Defendant.
No. 283P10.
Supreme Court of North Carolina.
November 4, 2010.
Lawrence J. Goldman, Charlotte, for City of Charlotte.
Wm. Benjamin Smith, Charlotte, for Regina Long.

ORDER
Upon consideration of the petition filed on the 8th of July 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."